_ Case 2:19-mj-OOO45-DB Document 6 Filed 03/25/19 Page 1 of 36

  

AO 91 (Rev. ll/l l) Criminal Complaint

UNITED STATES DISTRICT Co*:“?=;i
f01 the ' \MAR 25 gale

 
   
 

 

 

 

Eastern District of California m'm\CT COURT
' ugi'.§““'oliss‘f¢?\§i or cm.wonmh
United States ofAmerica ) dba v
' V. ) Ers_: .. . \» w
) Case No. 5 "__ _,
> 219~ - _""'“'s --:
DARNELL RAY OWENS y l ~ M'l_ 4
- , 2a
Defendant(s) `N
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief
On or about the date(s) of March 21, 2018 ~ present ~ in the county of - Sacrament'o in the
Eastern District of California , the defendant(s) Violated:
Code Sectz`on O]j%nse Descriptz'on
18 U_S,C_ § 876(¢) lnterstate Threats and

18 U_S_C_ § 1038(3) Hoax'lnvolving Biological Weapons

This criminal complaint is based on these facts:

(see attachment)

l Continued on the attached sheet.

itc z//¢>/W

Complal`nant' s signatu) e

SA Stacy Landrus, FBI
Prl`n ted name and title

Swom to befoie me and signed in my presence

 

 

Date: g Ql l § `* `
§ l `. Judge's signature

Deborah Barnes, U.S. Magistrate Jildge
P)'z`ntea' name and title 4

'City and state: Sacramento, Cah`fornia

 

 

10
11
12
13
14
15
16
17
18
19
v 20
_21
22
23
- 24
25
26
27
28

Case 2:19-mj-OOO45-DB Document 6 Filed 03/26/19 Page 2 of 36

MQGREGOR W. SCOTT
United States Attorncy

SHEA J. KENNY `
Assistant United States Attorneys
501 IStreet, Suite 10-100
Sacramento, CA 95 814
Telephonc: (916) 5 54-2700
Facsimile: (916) 5 54-2900

 

Attorneys for Plaintiff
United States of America

IN THE UNITED srATns DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA v
ln the Matter of a Criminal Complaint and CASE NO.
Arrest Warrant for DARNELL RAY OWENS ` y
and the Search Of , ' ’ AFFIDAVIT IN sUPPoRT or A CRn\/HNAL

Sacramento, CA and the PSISOD Of DARNELL COMPLAINT ARREST WARRANT AND A'N

RAY OWENS and any digitai devices found APPLICATION UNDER RULE 41 FoR A
therein or thereon _
1 WARRANT To sEARCH AND sEIzE

 

 

 

l. l, Stacy Landrus, being first duly sworn, hereby depose and state as folloWs:
_ I. INTRODUCTION
2. l make this affidavit in support of a criminal complaint and arrest Warrant for DARNELL
RAY OWENS for violations of Title 18, United States Code Section 876(0) Mailing lnterstate Threats,
and Title 18, United States Code Section 1038(a) Hoax lnvolving B1olo gical Weapons. l also make

this afiidavit for an application under Rule 41 of the Federal Rules of Criminal Procedure for a Warrant

Sacramento, CA,l hereinafter “PREMISES,” further

 

to search the premises known as

described in Attachment A~l, including any digital devices found at the premises, and for the person of
DARNELL RAY OWENS, as further described in Attachment A-Z, including for digital devices found

on his person, for the things described in Attachment B.
3. As described belovv, l submit that there is probable Cause that DARNELL RAY OWENS

mailed from Sacramento, California no less than two letters containing a White powder With the intent

AFFIDAviT

 

 

 

 

m
n
m
w
w
15_
m
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-mj-OOO45-DB Document 6 Filed 03/25/19 Page 3 of 36

that the recipients mistakenly believed the powder Was a biological weapon, and that one of the letters

contained a threat to injure the pastor of a church. As discussed below, DARNELL RAY OWENS

appears to have sent these and many other similar letters as part of a family quarrel with the purpose of

having his father and others associated with his father erroneously targeted as the senders of the letters.
l ii 4BACKGRoUND

A. Agent Backgrotind

4. l am a Special Agent with the Federal Bureau of Investigation, ' and have been since
August 2004. l was trained at the FBl Academy in Quantico, Virginia. l have assisted or led
investigations with respect to numerous violations of federal law and participated in the execution of at
least 25 federal search warrants. ln my investigations, l have also consulted with forensic examiners and
specialists with respect to the examination of digital and electronic evidence '

5.v I am currently assigned to a White Collar Crirne squad of the FBI’s Sacramento Division
and currently work on public corruption matters, color of law Violations, and civil rights violations, '
among other federal criminal violations g

6. l am an investigative cr law enforcement officer of the United States, within the meaning '
of Title 18, United States Code, Section 2510(7), and l am empowered by law to conduct investigations
of and to make arrests for offenses enumerated in Title 18, United States Code, Section 25 16. v

7. 1 'l`he facts set forth»in this affidavit are based upon my personal observations, my training
and experience, and information obtained from other agents, witnesses, and organizations or records
obtained during the course of the investigation This affidavit is intended to show only that there is

sufficient probable cause for the requested complaint and warrants and does not set forth all of my
knowledge about this mattei'.

' B. A licable Law

Mailing lnterstate Threats t
8§ Title 18, United States Code Section 876 provides, in relevant part, that it is a felony for

any person who “knowingly” “deposits in-any post office or authorized depository for mail mattei‘, to be
sent or delivered by the Postal Service or knowingly causes to be delivered by the Postal Service

according to the direction thereon, ” “any communication with or without a name or designating mark

AFFlDAVlT

 

 

 

10
ii
12
13
14
15

.16

18
19
20
21
22
23
24
25
26
27
28

17'

 

 

CaSerZ:lQ-mj-OOOA,B-DB Document6 Filed 03/25/19 Page4ot 36

subscribed thereto, addressed to any other person and containing . . . any threat to injure the person of
the addressee.” 18 U.S.C. §§ 876(a), 876(0). lt is my understanding based on my training and
experience and in discussing the matter with the Assistant United States Attomey involved in the
investigation that a violation “addressed to any other person” under § 876(0) means a natural person or
persons ,_ including identified by title, and that in_ determining whether the threat has been addressed to a
natural person or persons, the fact finder may consider the packaging, the salutation, and the complete
contents of the communication See United States v. Keyser, 704 F.3d 631, 635, 641 (9th Cir. 2012)
(holding that threatening letter mailed to “manager” of business met definition of “addressed to any
other person” under § 876(0) despite absence of specific name); United States v. Havelock, 664 F.3d
1284, 1296 (9th Cir. 2012) (“[I]n ordei to determine whom a threatening communication is ‘addressed
to,’ a court may consult the directions on the outside of the envelope or the packaging, the salutation
line, and the contents of the communications”). lt is similarly my understanding based on my training
and discussions that, in order to violate § 87 6, a person need not have the intent to actually injure a
natural person or even the capability to carry out the threat, but only the intent to threaten the natural
person or acted with the knowledge that the communication would be viewed as a threat.
Hoax lnvolving Biological Weapons ’ l

9. Title-18, United State Code Section 103 8(a), provides, in relevant part, that it is a felony
for any person who “engages in any conduct with intent to convey false or misleading information under
circumstances where such information may reasonably be believed and where such information
indicates that an activity has taken, is taking, or will take place that would constitute a violation of
chapter 10 of this title. ” Under Chapter 10 of Title 18, it is a felony for any person who “develops,
produces, stockpiles, transfers, acquires, retains or possesses any biological agent, toxin or delivery ~

system for use as a weapon.” 18 U.S.C. § 175.
III. PROBABLE CAUSE

A. 4 Origin and Overview of Investigation

10; On or about March 21, 2018, 1 received infoimation from the director

 

of the Sacramento County LGTBQ Center, concerning a potential hate crime. The director stated that

two letters were sent to the Sacramento LGTBQ Community Center that included homophobic threats 4

AFFiDAvrr

 

 

 

 

10
ll
12
13
14
15

16_

17
18
19
20
21
22
23
' 24
25
26
27

28

 

 

Case 2:19-mj-OOO45-DB Document 6 Filed 03/25/19 Page 5 of 36

 

The return addresses and names of the purported senders of the two letters were

l who is a friend of

 

Who as 1 later learned, is the father of DARNELL RAY OWENS, and ‘

The FB l‘ opened a criminal investigation relating to the threats and l was the case `

 

agent assigned to the investigation

ll. Over the course of the investigation, l have obtained and reviewed approximately 50
letters and online complaints These letters were obtained from law enforcement agencies throughout
Northern California as Well as other jurisdictions Some of the letters were sent directly to the law
enforcement agencies Others were mailed to individuals and organizations who reported the threats to
their local law enforcement The majority of the letters sent via US Postal Service were post-marked
from Sacramento, California, and sent between February 2018 through March 2019.

12. ln addition to these letters, l have also obtained records from other sources, including the
Los Rios Community College District relating to DARNELL RAY OWENS, as well as letters or other
writing from DARNELL RAY OWENS. I have also obtained and reviewed police reports, including

reports of interviews, relating to some of the recipients of the letters referenced above.

 

13. 111 addition, 1 have also interviewed some _of the recipients of the letters, including

z 1 have also interviewed

  
 

 

 

threat letters

14. As discussed in greater detail below, l submitted some of the letters and other documents
obtained through the investigation to' be forensically examined by the FBl"s laboratory in Quantico, VA,
including for the presence of DNA. Ihave had discussions with the FBI’s forensic examiner and,have

reviewed his findings

15. Ihave also discussed the case with U.S. Postal lnspector Roxanne Lel\/laire, who is also v
investigating the threats l have reviewed Postal inspector Lel\/Iaire’s reports as well as information she
obtained through her investigation, including witness interviews 1 have also learned from Postal

lnspectoii Lel\/laire that the letters were mailed from United States Post Office boxes in Sacramento,

California and Oakland, California.

16. The affidavit is based on this evidence as well as other evidence as discussed below.

AFFIDAVrT

 

 

 

 

10
11
12
13
, 14
15
16
17
18

20
21
22
23
24
25
26
.27
28

 

 

 

Case 2:19-mj-OOO45-DB Document 6 Filed 03/25/19 Page 6 of 36

B. There ls Probable Cause that Darnell Owens Mailed an Interstate Threat and Has
Conducted a Hoax Regarding Biological Weapons

l. _Evidence of Threat and Otlier Letters and On-Line Complaints Sent to
Numerous Entities and Individuals in Coimection With Apparell ily
Dis o ute Between DARNELL ‘RAY OWENS and his Father

 
  
 

 

 

17. Duiing the time frame of February 2018 through present, approximately 45 letters have
been mailed through U.S. Postal Service to various individuals organizations, and law enforcement
entities in the northern California area and throughout the United States. The majority are all post
marked as being mailed from Sacramento, ‘California, with two from Oakland, California.

18. As a general matter, many of the letters contain threats to kill police officers, other
government officials, homosexuals, and “White people,” and to try to incite a race war. .

19. T he handwriting 011 the letters is distinctive and appears to have been written by the same
individuai. '

20. The first known letters were mailed in February 2018 to an apartment complex called

in Sacramento, Califoinia. The letters included complaints and allegations about a

   

The return address and the names of the purported senders of these

  

tenant named

letters were relatives or acquaintances of

 

21. Thereafter,' on about March 19, 2018, D reported receiving two letters at

 

   

the Sacram'ento LGBTQ Community Center. The letters had return addresses Of '-

v j ` _ v Sacramento, CA 95842 and

Sacramento, CA 9584. The letters contained hate speech against homosexuajs, and threatened to
‘murder every fag or queer, lesbian, transsexuals trans genders in Sacramento”

22. On or about March 26, 2018, Sacramento Police Department received a letter with a

return address of Sacramento, CA 95 842. The letter

  

referred to police officers as “pigs” and claimed that they are sacrificing people of color in order to
create a “race war.” The author claimed to be a prophet “Eleanor Israel” and stated that “God Yahweh.
ben yahweh will punish you pigs and 1 will murder you pigs with my words and weapons . .Yahweh has

said the tribe of essau (white people) is a abomination. . .”

 

23. On or about April 10, 2018, 1 along with others interviewed '$

AFFIDAVIT

 

 

 

10
11
12
13
14
15
16
17
18

~19
'20

21
d 22
_ 23
24
25
26
4 27
28

  

 

 

Case 2:19-mj-OOO45-DB Document6 Filed_O3/2_5/19 Page?ot 36

 

enied having any knowledge about any letters or mailings S did state that

 

he was the subject of a Sacramento Housing Authority review because they received a letter accusing

consented to providing '

 

him of violating Section 8 housing rules at his apartment complex. S

interviewing agents with a buccal swab DNA sample.

apartment complex.

 

24. l also interviewed the property manager of

ppears to be of below-average intelligence and will

 
  

The manager stated that 4’ ii ii ii ii g `

1

routinely come to the property manager’s office to watch the same children_’s movie on repeat in the

lobby. The officer inanager’s opinion of "-l:f § as consistent with my own observations '

 

based on the interview of ll v =
25. On or about March 29,,2018, West Sacramento Police Department received a letter with a
j b Sacramento, CA 95 834.' The letter writer

return address of * ‘..-ii`ii , z v . _ _ l _ _ ,_ ,
stated “lf 1 had a gun, l blow your brains out. l am sick and tired of you white cops getting away with
murder. . .l’mma do something crazy to you bitches. . .l wanna hurt someone bad. . .l wanna killed a cop
and drink his white blood. . .l’m ready to die to take out some of you off this earth. . .l’m coming soon for
your essau. . .” n

26. On or about April 30, 2018, the FBI Publr`c Access Line received an online complaint

 

    

purportedly from _
Sacramento, CA 95 842. The complaint claimed that "€

 

Sacramento, CA 95 842, was in a cult called the House of Yahweh and talking about terrorism, death to

white people and starting a race war. The message was sent from va6 address

   

 

 

which conveits into ]J?v4 address g l

 

27. As discussed below; this lP address is for the home of the current girlfriend of .
DARNELL RAY OWENS, and where he is presently residing. l
28. .ln June 2018, the Sacramento LGTBQ Community Center received another round of

threat messages, this time via their website contact page. These were purportedly sent by individuals

 

who l understand based on witness interviews have some

 
   
   

including

familial or other connection to or DARNELL RAY OWENS. That same month,

another threat letter purported sent by “ ’ was mailed to the Sacramento County

AFFIDAvrr »

 

 

 

 

 

 

Ca

Se 2:19-mj-OOO45-DB Docume-nt 6 Filed 03/25/19 Page 8 of 36

Department of Revenue Recovery.

29.

sent by

 

ln luly 2018, additional threat letters were mailed These included a letter purportedly

the Human Rights Campaign and, as discussed neXt,l a threat letter to a

pastor at a church in Texas.

30.

 

been in an argument with their father ‘

Also in July, 2018, the FBI Public Access Line received an online complaint purportedly

  

" h .,: n i' ancho Cordova, CA, accusing

had

father’s apartment and their father told them they needed to move out of the residence

32.

said that he has had threatening and harassing letters mailed to him and that there

 

 
 
  
 
 
  
  

33.

caretaker of ' "

that she grew up with their father

 
 

has had police contact due to false reports of child abuse.

' or Damell since the holidays

Who said she is the

= d DARNELL RAY owENs, and

 
 

tated that she has not seen either

 

as also received threats and

 

reported that her daughter,

stated the claims were found to be

false and the investigation Was dropped

35.
Center, Nl

AFFIDAVI'I`

 

lso provided to hispector LeMaire a letter that was mailed to Utah Data

 

1600 W. Sarato ga Springs, UT 84045 with a return address of

7

 

 

 

 

10

ll`

12

13
n 14
15
16
17
18
19
20
21
22

`23'

24
25
26
27
28

 

 

Case 2:19-mj-OOO45-DB Document 6 Filed 03/25/19 Page 9 of 36

acramento, CA 95 834. The letter Was returned to sender for insufficient address;

  
 

 

however, P 1 1 ` denied mailing the letter and advised that the return address was also incorrect

 
 

ever opened the letter and voluntarily gave it to Postal lnspector LeMaire for the

investigation rovided consent to open the letter too.

36. Postal lnspector LeMaire opened the letter. Accordi`ng to Postal Inspector Lel\/Iaire, who

has received and reviewed the threat letters discussed in this affidavit, it is the same handwriting and

Same content as the other threat letters

2. Evidence of a Threat Letter Containjng White PoWder Mailed to a Pastor 111
' y Texas

37.' On or about July 13, 2018, the F_irst Baptist Church Dallas, P.O. Box 223609, Dallas, TX

 

75222 received a letter containing White powder, purported to be addressed from `, '

acrainento, CA 95822. The letter stated in part, “l »Will assassinate your pastor in the name

 

'of Allah, 'l Will burn down Chiistian churches . .This is a threa .”
ld me that the church’s

   

il 38. l interviewed n ho is Head of Security.

 

mail is opened by the ladies that Work in the office, and they received the threat letter. .C_ll " k
told me he absolutely '

 

that they immediately notiiied him and he notified the authorities C

believed that the threat was Serious and tookimmediate action to limit everyone`s exposure to the

powder.

5 Who is the Executive Pastor. felt very threatened by

    

39. l interviewed
the contents of the letter He told me that the church is Well- known and has a high potential for attacks

had additional concerns because there were numerous people at the church that day, preparing

 

for children’ s vacation bible school. H_e told me that the church had to take extra security precautions

after receiving the letter.

40. l have interviewed d

   
 

stated that she typically goes by her

full name but is occasionally referred to as “ ’ but only by some family members She explained

  

that she is a distant cousin to DARNELL RAY OWENS who knows her as S

 

the following familial relationship information:

and ,,

 

9 DARNELL RAY_OWENS’ parents are

 

AFFiDAviT

 

 

 

 

 
  
  
  

 
 

nd ‘ grew up together and are close friends

 

tated she moved back to the Sacramento area in October 2017 , but did not

  
  
   

 

Apiil 2018, 1
l l l `»-` received a message via Facebook Messenger from DARNELL RAY OWENS asking for her

   

DARNELL RAY owENs her address at ` w ' : y t '_ y; in sacramentd, caiifomia.
received a birthday card from DARNELL RAY OWENS in early May 2018

42, As noted, it was shortly after ‘ t , rovided DARNELL RAY OWENS her address

 
  

that threat letters purportedly from “ at that address were mailed to various individuals

and organizations denied having sent any threat letters to anyone, including the First Baptist

 

Church in Texas.

3. Additional Biological Weapons Hoax Letter Mailed from Sacramento, CA 1

43. l 011 or about August 3, 2018; the Sacramento County Department of Revenue Recovery

    

received a letter containing white powder, purportedly addressed from

` acramento, CA 95 842. The letter stated in part, “Yahweh has Sent me to destroy all 1

 

Esau/Edornites, so-called white people.. .I will burn down the department of Revenue Recovery and kill
a lot ofpeople. 1 am a Hebrew warrior and a domestic terrorist.” l

44. Upon receipt of the letter, the Sacramento Police Department and the Sacramento Fire
Department were called The Fire Department engaged in their protocol to decontaminate the area of a
suspected biological toxin. l_ interviewed `:` b il who received the letter. She told me she`Was
very frightened when the powder spilled onto her hands and had never been so scared

45'. This was the second threat letter mail to that office As noted, in lune 2018, a threat

’ was also mailed to that office.

   

letter purportedly sent from “

AFFIDAVIT

 

 

 

 

 

 

\00<>\1_0\

10
11
12
13
‘14
15
16
17
18

20

21

23
24
25
26
27
28

 

 

 

 

Case 2:19-mj-OOO45-DB Document 6 Filed 03/25/19 Page 11 of 36

that letter.
4. Additional Threat Letters Are Mailed from Sacramento, CA

46 . On or about September 22, 2018, the Elk Grove Police Department received a letter

   

addressed from ‘ Elk Grove, CA 95758. The letter stated in

part, “1 must take a gun and assassinate the police, the Elk Grove mayor and racist white people in

general. . .”

47. On or about October 1, 2018, the Office of the State Fire Marshall received a letter

addressed from ` ' Sacramento, CA 95824. The letter statedinpart, “1

 

will burn down every fire station in Saci amento and murder everyone with fire or a powerful gun This _

is a threat Allah has promised me glory and heaven for doing his Will.. 1 will kill anyone who get in my

35

way.
48. That same day, on or about October l, 2018, the San Antonio, Texas Police Department

' hreatened to kill police officers “white

 

received a letter in which the purported author,

people, “and bomb the police station. The San Antonio Police Department obtained a DNA sample

from the letter.
49. On or about October 24, 2018, television news station KTXL Fox40 received a letter

  
   

addressed from Sacramento, CA 95820. The letter stated in part, “1

am sick and tired of my baby mama. . .1 am going to kill her and my children 1 am also going to kill

if etc. Allah has commanded me to burn

down the news station with fire and murder anyone. . .1 am a domestic terror. . .1 am ready to die. Thi's is

 

a threat and a promise 1 am here to kill a lot of people in the name of Allah..

and c re employees of KTXL Fox40, and each is listed on KTXL

 

Fox40’s website in the “Contact lnformation” se.ction.
' 50. On or about March 21, 2019, the Sacramento County District Attorney Anne Marie
Antelope, CA

   

Schubert’s Office received a letter addressed from ‘ m
95 843. The letter stated in part, “Dear Anne Marie Schubert (Distiict Attorney) . . . You have failed this
city and the people. So 1 am making a threat on your_ Life, 1 will assassinate you with a bullet to your

head, you Will not survive 1 will watch your body shake as the life in you leaves . . . The house of

AFFIDAVIT 10

 

 

 

 

10
11
12
13
14
15
16
17
18
19'
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-mj-OOO45-DB Document 6 Filed 03/25/19 Page 12 of 36

Yahweh ben Yahweh organization Will destroy all White (Esau) people and bring heaven to earth.” The'
handwriting and contents appear similar to the other letters believed to be sent by DARNELL`RAY

OWENS.
5.' DNA Evidence that Darnell OWens Mailed the Threat and Hoax Letters

provided me the birthday card she received from

  

51. At my request, D
DARNELL RAY OWENS. 1 sent this card along with some of the threat letters to the FBI Laboratory
in Quantico, VA for a forensic analysis, including for the presence of DNA.

52. The FBI Laboratory in Quantico analyzed DNA from the birthday card DARNELL RAY

    

OWENS sent to ‘ and compared it to the known DNA sample from

voluntarily provided The forensic examiner determined that the DNA from the birthday card is

 

approximately 7.1 million times more likely to be from the son of ’

 

someone unrelated Therefore, the DNA from the birthday card was usedas an alternate reference DNA
profile for DARNELL RAY owens ` 4

53. ' The DNA profile for l)ARNELL RAY OWENS was compared to the DNA obtained
from the threat letters received by Sacramento Police Department, West Sacramento Police Department
and the First Baptist Church, Dallas. The forensic examiner determined that the DNA on each letter Was
e march te DARNELL RAY oWENs. ` `

54. Additionally, a forensic scientist with the Bexar County Criniinal lnvestigation
Laboratory in San Antonio, Texas, matched the FBl’s DNA profile in CODIS for DARNELL RAY
OWENS to the DNA that the San Antonio Police l)epaitment recovered from the threat letter mailed to
them in late September 2018. 0

55. The Sacramento County laboratory obtained a DNA sample from the threat letter to
KTXL F_OX 40 and matched the sample to the FBI’s DNA profile in CODIS for DARNELL RAY
OWENS. 4

6. Further Evidence that Darnell_ Ray ()Wens Mailed the Conclusion of
Probable Cause ,

_ 56. As noted, all of the letters have a distinct handwiiting style based on my observation

The diction and threats are consistent, including recurring, obscure references to biblical or religious

AFFIDAvir l l

 

 

 

 

00\10\'

\O

10
11
12

13

14
15
16
17
18
19
20
21
22
23
24
§ 25
26
' 27

28

Case 2:19-rnj-OOO45-DB Document 6 Filed 03/25/19 Page 13 of 36

- terminology, as Well as the target of the threats

5 7. - 1 have compared the handwriting, and in particular, some of the numerals written on the

 

threat letters, to that found on envelope and birthday card DARNELL RAY OWENS sent to *

The handwriting on the letters appears the same on the card.

5 8 Additionally, 1 have obtained copies of the applications for fee waivers that DARNELL
RAY OWENS submitted to the Los Rios Community College District. 1 have compared this
handwriting to the handwriting on the threat and hoax letters The handwriting, in particular the

numerals on DARNELL RAY OWENS applications appears the same as the threat letters

   

59. U.S. Postal Inspector Lel\/faire interviewed l `§ v Who Stated that her niece

nd nephew (Darnell Owens) have been mailing threatening and harassing letters

 

while back to say that she has been out of town and claimed that people are lying about her sending

letters (One of the first complaint letters to apartment complex was purportedly

   
 
 
 

sent by l
also showed PoStal lnspector LeMaire different letters that have been mailed to

stated she believed the letters were sent by DARNELL RAY OWENS and

 

Postal lnspector LeMaire reviewed the letters She observed that they were of the same
handwriting and contents of the other threat letters

62. tated that she has not seen or had any recent contact With her grandchildren due to

  

the ongoing conflicts

63. Postal lnspector LeMaiie reported that she was able to trace some of the stamps used on
some of the initial threat letters to a particular credit card with the number ending 6649 that was used to
purchase the stamps The stamps were purchased.at the Elk Grove Laguna Post Office on October 28,

2017. ln investigating the credit card, the credit card company informed Postal lnspector LeMaire that

ArFiDAviT 1 2

 

 

 

 

 

 

10
11
12
13
- 14
15
16
17
18
19
20
21
22
23
24
25

26
§ 27
28

 

 

 

Case 2:19-mj-OOO45-DB Document 6 Filed 03/25/19 Page 14 of 36

the owner of the credit card, had previously filed a claim for a fraudulent charge on his

 

credit card The credit card company informed Postal lnspector LeMaire that it is possible the purchase
of the stamps was another fraudulent transaction that had not noticed by the credit card o`wner. Law

enforcement agents have been unable to locate

 

ut it appears that there is no link between Mr.
d DARNELL RAY OWENS. §

, 7. * Current List of Recipients of Thre_atening Letters

64. ' As discussed, no less than 45 of letters have been mailed by, 1 submit there is probable

cause to believe, DARNELL RAY OWENS. These primarily consists of threats although the letters to

 

some individual relatives or acquaintances of DARNE§LL RAY OWEN or
harassing in nature as opposed to necessarily including Specific threats to injure

65. 1 have made inquiries through vaiious databases, list-serves and other means_to seek to
identify as many potential threat, hoax, or other letter for which, 1 submit, there is probable cause to
believe were mailed by DA_RNELL RAY OWENS.

66. Based on those efforts the following are individuals entities or organizations that have
received such letters:

l ¢ Logan Park Apartments
0 Sacramento LGBTQ Center

v 0 Point Natomas Apartments

 

0 Sacramento Police Department

¢ West Sacramento Police Department

 

0 S§acramento County`Department of Revenue Recovery
° Human Rights Campaign

o First Baptist Church,|Dallas, Texas

0 Elk Grove Police Department

o California Legislative LGBT Caucus

AFFIDAvir 1 3

 

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22

123
24
25

26

27
28

 

 

. _Case 2:19-mj-OOO45-DB .Document 6 Filed 03/25/19 Page 15 of 36

67.

letters :

AFFlDAVIT

The following are the names used for the return address or as the purported senders of the

 

NCBW Headquarters
Elk Grove Police Department
Citrus Heights Police Department

Sacramento County Sheriff Department

 

Roseville Police Department
Los Rios Police Department
Reno Police Department
Galt Police Department §

San Antonio Police Department

California Highway Patrol

JFK High School, Sacramento

Wichita Police Department

Marysville Police Department

Fire Marshall

KTXL Fox40, Sacramento

Ciirninal lnvestigations Service Center, Postal hispection
FACES 'LGBT night club in Sacramento

California Peace Officers Association

Anne Marie Schubert

14

 

 

 

 

Case 2:19-mj-'OOO45-DB Document 6 Filed 03/25/19 Page 16 of 36

AFFrDAviT

 

15'

 

 

 

§DARNELL RAY OWENS and his sister, that some of the letters were purportedly sent by ‘

 

 

Case 2:19-mj-OOO45-DB Document 6 Filed 03/25/19 Page 17 of 36 4

68. 1 note that the investigation is on»going and that additional letters may exist that have not

yet been discovered
8. Conclusion of Probable Cause
69. Based on the foregoing facts including but not limited to the presence of DARNELL
RAY OWENS ’s DNA on the threat letters the fact that they all appear to be written by the same

r those who have some

  

individual, that the letters are purportedly sent by

  

connection to :; ` 1 _ h ._ that this occurred after a dispute between '

 

 

which is a name known only by her family including DARNEL~L RAY OWENS and which '
included an address that § l l ave to DARNELL RAY OWENS, and that on-line complaints that

  

appear connected to the threat letters were sent from an address affiliated With DARNELL RAY
OWENS, 1 submit that there is probable cause that DARNELL RAY OWENS mailed the letter to the
pastor of the First Baptist Church Dallas threatening to kill him, in violation of Title 18, United States
Code Section 876(0), and that DARNELL RAY OWENS mailed letters to the First Baptist Church and
to the .S acramento County Department of Revenue Recovery misrepresenting that the letters contained a
biological Weapon, in violation of Title 18, United States Code Section 103 8(a). 1 submit that there is t
probable cause that DARNELL RAY OWENS mailed the letter to the employees of KTXL Fox40,

Sacrainento threatening to kill the named employees in violation of Title 18, United States Code Section l

 

 

876(0).
C. Probable Cause that Evidence and lnstrumentalitie_£)f Offenses Will be Found At
the Premises and on the Person of Darnell Owens, Including Digital Devices '
70. As noted above, bogus on~line complaints were sent to the FBl’s‘tipline that were traced
to the 1P Addres Additionally, on or about June 23, 2018, Sacramento City

 
  

College received a message through the online Contact Us web form. The message was purportedly

The message stated in part, "‘Fuck '

 

z om then lP addres ~

Sacramento City College . .1 ’ll burn down the school. . .”

16

l AFFIDAVIT

 

 

 

10
11
12
13
14
15
16
17
18
l19
_20
21
22
23
24
25
26
27
28

 

 

Case 2:19-mj-OOO45-DB Document 6 Filed 03/25/19 Page 18 of 36

 

from the online message received by Sacramento City College on or about lune 23, 2018, and

 

determined that Sacramento City College student ogged into the Sacramento City College

 

system from the§same IP address on May 16, 2018 and again on lune 21, 2018. Student #

 

73. -was interviewed by Los Rios PD in luly 2018 and was told that someone

was using her school email account § §§§§- , _ denied knowing that someone else was using her email

 

account and denied knowing the individuals named in the messages to Los Rios PD.

74. On October 17, 2018, October 22, 2018 and November 2, 2018, FBI surveillance

 

observed DARNELL RAY OWENS an §§ epart the PREM_ISES in the morning at

         

around 8200 am, travel to.Sacramento City College where attended class and then return to
Subject Property at around §noon. On each occasion, surveillance Was continued until 2:00 pm With no
further sightings. On or about ._1 anuary 18, 2019 FBI surveillance again observed DARNELL RAY
OWENS depart the premises around 8:00 a.m.

75 . DARNELL RAY OWENS has no known address and has previously used his father’s
address on his college forms and has no known employment Based on discussions with the Los Rios

PD, it appears DARNELL RAY OWNES has received financial aid in the past based on minimal

enrollment for l-cre_dit hour classes over the course of several years but has no other known source of

income

¢

76. Based on these facts 1 submit that there is probable cause to believe that Darnell Owens
is using the PEREMISES as a current residence § §

77. ln my training and experience, individuals typically keep envelopes postage, and other
implements of mailing or writing at their residences including receipts of the purchase of such

instrumentalities

» 78. Additionally, as discussed above, several of the letters were written 011 pieces of paper

AFFIDAVIT 17

 

 

10
11
12
13
14
15
16
17

18_

19
20
21
22

§ 23

24
25
26
27
28

 

 

Case 2:19-mj-OOO45-DB Document 6 Filed 03/25/19 Page 19 of 36

that appear t_o have been torn or ripped from a spiral~bound notebook. ln my training and experience,
individuals will typically keep such notebooks or similar paper sources at their residence

79. Further, as discussed above, the on~line threat to the Sacramento City College and the on-
line complaints to the FBI came from an lP address at the PREMISES. 4

80. ln my training and experience, individuals can use digital devices including computers
tablets pads and smartphones, to connect to the inteinet in order to send on-line complaints or
messages including accessing the Sacramento City College network through which the on~line threat
was made ln my training and experience, the use of the IP address at the PREMISES demonstrates that
digital devices found at that location, or on the person of DARNELL RAY OWENS,while at that
location, Were us ed in connection with the offenses and Will have further evidence, including attribution
evidence, in relation to the offenses

81. Further, as discussed above, letters Were sent to numerous addresses throughout Northem
California and other locations domestically. ln my training and experience individuals use search
applications on digital devices including tablets smartphones, and computers to locate addresses lt is
also my training and experience, as discussed in great detail below, that such search information i§s
recoverable long after usage ' §

82. Based on the foregoing, 1 submit that there is probable cause that evidence and
instrumentalities of violations of Title 18, United States Code, Sections 876(0) and 1038(a), as further
described in Attachment B, will be found at PREMISES, as further described§in Attachment A-l,
including any digital devices found therein, and on the person of DARNELL RAY OWENS, as further
described in Attachment A-2, including any digital devices found thereon. §

rv. _ § TECHNICAL TERMS

83. Based on my training and experience, 1 use the following technical terms to convey the _
following meanings § §

a) 'lP Address: The lntemet Protocol address (or simply “IP address”) is a unique numeric
address used by computers on the 1nternet An 1P_ address looks like a seiies of four
numbers each in the range 0-255, separated by periods (e.g., 121 .56.97.178). Every

computer attached to the 1nternet must be assigned an lP address so that 1ntemet traffic

18

AFFIDAViT

 

 

10
11
12
1-3
14

'15

16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-mj-OOO45-DB Document 6 ~ Filed 03/25/19 Page 20 of 36

sent from and directed to that computer may be directed properly from its source to its
destination Most 1nternet service providers control a range of 1P addresses Some
computers have static_that is long-tei'm-~IP addresses while other computers have
dynamic_that is frequently changed-lP addresses §

b) 1nternet: The 1nternet is a global network of computers and other electronic devices that §
communicate with each other. Due to the structure of the 1nternet, connections between
devices on the 1nternet often cross state and international borders even when the devices
communicating with each other are in the same state

c) Storage medium: A storage medium is any physical object upon which computer data can

. be recorded Examples include hard disks RAl\/l, floppy disks flash memory, CD~
ROMS, and other magnetic or optical media.

V. C()MPUTERS. ELECTRONIC S§T()RAGE, AND FORENSIC ANA§LYS§IS

84. As described above and in Attachment B, this application seeks permission to search for
records that might be found on the P_REMISES, as further described in Attachment A~l, and on the
person of Damell Owens,' as further described in Attachment A-2, in whatever form they are found One
form in which the records might be found is data stored on a computer’s hard drive or other storage
media. Thus the warrant applied for would authorize the seizure of electronic storage media or,
potentially, the copying of electronically stored information, all under Rule 41 (e)(2)(B).

85. Probable cause 1 submit that if a computer or storage medium is found on the
PREMISES, there is probable cause to believe those records will be stored on that computer or storage
medium, for at least the following reasons: §

a. Based on my knowledge, training, and experience, 1 know that computer files or
remnants of such files can be recovered months or even years after they have been

~ downloaded`onto a storage medium, deleted, or viewed via the 1nternet Electronic files .
downloaded to a storage medium can be stored for years at little §_or§ no cost. Even when
files have been deleted, they can be recovered months or years later using forensic tools

This is so because when a person “deletes” a file on a computer, the data contained in the

AFFIDAVIT 19

 

 

§10.

11
12
13

14§

15

16

17

18
` 19
_ 20
21
22
23
24
25
26
27
28

 

 

Case 2:19-mj-OOO45-DB Document 6 Filed 03/25/19 Page 21 of 36

86.

file does not actually disappear; rather, that data remains on the storage medium until it is

overwritten by new data.

. Thei'efore, deleted files or remnants of deleted files may reside in free space or slack

space-that is in space on the storage medium that is not currently being used by an
active file-for long periods of time before they are overwritten ln addition, a

computer’s operating system may also keep a record of deleted data in a “swap” or

‘Frecovery” file

Wholly apart from user- generated files computer storage media-~in particular,
computers’ internal hard drives_contain electronic evidence of how a computer has been
used, what it has been used for, and who has used it. To give afew examples this
forensic evidence can take the form of operating system configurations artifacts from
operating system or application operation, file system data structures and Virtual memory
“”swap or paging files Computer users typically do not erase or delete this evidence,

because special software is typically required for that task. However, it is technically

~ possible to delete this information

Similarly, files that have been viewed via the 1nternet are sometimes automatically v

downloaded into a temporary 1ntemet directory or “cache.”

For`ensz'c evidence ‘As further described in Attachment B, this application seeks

permission to locate not only computer files that might serve as direct evidence of the crimes described

_on the warrant, but also for forensic electronic evidence that establishes how computers were used, the

purpose of their use, who used them, and when There is probable cause to believe that this forensic

electronic evidence will be on any storage medium in the PREMISES because:

AFFIDAViT

a. Data on the storage medium can pi ovide evidence of a file that was once on the storage

medium but has since been deleted or edited, or of a deleted portion of a file (such as a
paragraph that has been deleted from a word processing file). Virtual memory paging 1

systems can leave traces of information on the storage medium that show what tasks and

20

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-mj-OOO45-DB Document 6 Filed 03/25/19 Page 22 of 36

AFFIDAVIT

processes were recently active Web browsers e-mail programs and chat programs store

configuration information on the storage medium that can reveal information such as
online nicknames and passwords. Operating systems can record additional information
such as the attachment of peripherals the attachment of USB flash storage devices or
other external storage media, and the times the computer was in use Computer file
Systems can record information about the dates files were created and the Sequence in

which they were created, although this information can later be falsified

. As explained herein information stored within a computer and other electronic storage

media may provide crucial evidence of the “who, what, why, when, Where, and how” of
the criminal conduct under investigation thus enabling the United States to establish and
prove each element or alternatively, to exclude the innocent from further suspicion In
my training and experience, information stored within a computer or storage media (e.g.,
registry information communications images and movies transactional information `
records of session times and durations, intemet history, and anti-virus spyware, and
malware detection pro grams) can indicate who has used or controlled the computer or

storage media.' This “user attribution” evidence is analogous to the search for “indi§cia of

occupancy” while executing 'a search Warrant at a residence rl“he existence or absence of

anti-virus spyware, and malware detection programs may indicate whether the computer '
was remotely accessed, thus inculpating or exculpating the computer owner. Further,
computer and storage media activity can~indicate how and when the computer or storage
media was accessed or used F or example, as described herein computers typically
contains information that log: computer user account session times and durations,
computer activity associated with user accounts electronic storage media that connected
with the computer, and the IP addresses through which the computer accessed networks
and the intemet. Such information allows investigators to understand the chronological
context of computer or electronic storage media access use, and events relating to the

crime under investigation Additionally, some information stored within a computer or

21

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21

22_

23

24
25
26
§ 27
28

 

 

Case 2:19-m'j-OOO45-DB Document6 Filed 03/25/19 Page.23 of 36

AFFIDAVIT

electronic storage media may provide crucial evidence relating to the physical location of
other evidence and the suspect For example, images stored on a computer may both
show a particular location and have geolocation information incorporated into its file

data. Such file data typically also contains infomration indicating when the file or image

-was created The existence of such image files along with external device connection

logs may also indicate the presence of additional electronic storage media (e'g., a digital
camera or cellular phone with an incorporated carnera). The geographic and tirneline
information described herein may either inculpate or exculpate the computer 'user. `Last,

information stored within a computer may provide relevant insight into the computer

§ user’s state of mind as it relates to the offense under investigation For example,

infomration within the computer may indicate the owner’s motive and intent to commit a
crime (e.g., intemet searches indicating criminal planning), or consciousness of guilt §§
(e.g., running a “wiping” program`to destroy evidence on the computer or password
protecting/encrypting such evidence in an effort to conceal it from law enforcement).

A person with appropriate familiarity with how a computer works can after examining

this forensic evidence in its proper context, draw conclusions about how computers were

‘ used, the purpose of their use, who used them, and when

. The process of identifying the exact files blocks registry entries logs or other forms of

forensic evidence ,on a storage medium that are necessary to draw an accurate conclusion
is a dynamic process While it is possible to specify in advance the records to be sought,
computer evidence is not always data that can be merely reviewed by a review team and
passed along to investigators Whether data stored on a computer is evidence may
depend on other information stored on the computer and the application of knowledge
about how a computer behaves. Therefore, contextual information necessary to

understand other evidence also falls within the scope of the warrant

§ . Further, in finding evidence of how a computer was used, the purpose of its'use, who

used it, and When, sometimes it is necessary to establish that a particular thing is not§

22

 

 

 

10
ll
12

13'

14
15
16
l7
18
19
20
2l
22
23
24
25
26
27
28

 

 

Case 2:19-mj-OOO45-DB Document 6 Filed 03/25/19 Page 24 of 36

87.

present On a storage medium. For example, the presence or absence of counter-forensic

programs or anti-virus programs (and associated data) may be relevant to establishing the _

user’s intent

l know that when an individual uses a computer to send threats, the individual’s computer
will generally serve both as an instrumentality for committing the crime, and also as a
storage medium for evidence of the crime. The computer is an instrumentality of the
crime because it is used as a means of committing the criminal offense.1 The computer is
also likely to be a storage medium for evidence of crime. From my training and
experience,' l believe that a computer used to commit a crime of this type may contain:

data that is evidence of how the computer was used; data that was sent or received; notes

as to how the criminal conduct was achieved; records of 1nternet discussions about the

crime; and other records that indicate the nature of the offense.

Necessity ofseizing or copying entire computers or storage media. In most cases, a .

thorough search of a premises for information that might be stored on storage media often requires the `

seizure of the physical storage media and later off-site review consistent with the warrant In lieu of

removing storage media from the premises, it is sometimes possible to make an image copy of storage

media. Generally speaking, imaging is the taking of a complete electronic picture of the computer’s

data, including all hidden sectors and deleted files. Either seizure or imaging is often necessary to

ensure the accuracy and completeness of data recorded on the storage media, and to prevent the loss of

the data either from accidental or intentional destruction This is true because of the following:

AFF_IDAVlT

a.`

The time required for an examination As noted above, not all evidence takes the form of
documents and files that can be easily viewed on site. Analyzing evidence of how a n
computer has been used, what it has been used for, and who has used it requires
considerable time, and taking that much time o_n premises could be unreasonable As
explained above, because the warrant calls for forensic electronic evidence, it is '

exceedingly likely that it will be necessary to thoroughly examine storage media to obtain

_ evidence. Storage media can store a large volume of infoimation Reviewing that

23~

 

 

 

OO\]O\

\G

10
' 11
12

13~

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-mj-OOO45-DB Document 6 Filed 03/25/19 Page 25 of 36

1

information for things described in the warrant can take weeks or months, depending on

the volume of data stored, and would be impractical and invasive to attempt on-site.

b. Technical requirements Computers can be configuer in several different ways,'
featuring a variety of different operating systems, application software, and
coniigurations. Therefore, searching them sometimes requires tools or knowledge that
might not be present on the search site. The vast array of computer hardware and
software available makes it difficult to know before a search what tools or knowledge
will be required to analyze the system and its data on the Premises. However, taking the
storage media off-site and reviewing it in a controlled environment will allow its 7

examination with the proper tools and knowledge

4 c. Variety of forms of electronic media. Records sought under this warrant could be stored

in a variety of storage media formats that may require off-site reviewing with specialized

forensic tools.

88_. Nature of examination Based on the foregoing, and consistent with Rule 4l(e)(2)(B), the
warrant I am applying for would permit seizing, imaging, or otherwise copying storage media that
reasonably appear to contain some or all of the evidence described in the 'warrant, and would authorize a
later review of the media or information consistent with the warrant The later review may require
techniques, including but not limited to computer-assisted scans of the entire medium, that might expose
many parts of a hard drive to human inspection in order to determine whether it is evidence described by
the warrant _ .

89. Because several people share the PREMISES as a residence, it is possible that the
PREMISES will contain storage media thatare predominantly used, and perhaps owned, by persons who
are not suspected of a crime. If it_is nonetheless determined that that _it is possible that the things .
described in this warrant could be found on any of those computers or storage media, the Warrant

applied for would permit the seizure and review of those items as well.

AFFIDAvlT 24

 

 

 

10
11
12
13
14
15
16
17
18
19
26
21
22
23
1 24
25
26
27
28

 

 

Case 2:19-mj-OOO45-DB Document6 Filed 03/25/19 Page 26.of 36

`VI. CONCL`USION

90. vl submit that this affidavit supports probable cause for a criminal complaint charging
DARNELL RAY OWENS with a violation of Title 18, United States Code`Section 876(0) - lnterstate
Threats, and of Title'l‘8, United States Code Section 1038(a) - Hoax Involving Biological Weapons, and
for the issuance of a warrant to arrest DARNELL RAY OWENS. 4

1 91. l further submit that this affidavit supports probable cause for the issuance of warrant to
search the PREMISES, as further described in Attachment A-l , including any digital devices found
therein, and on the person of DARNELL RAY OWENS, as further described in Attachment A-2,
including any digital devices found thereon and seize the items described in Attachment B.

VII. REOUEST FOR SEALING

lt is respectiiilly requested that this Court issue an order sealing, until further order of the Court,
all papers submitted in support of this application, including the application and search warrant l
believe that sealing this document is necessary because the items and information to be seized are
relevant to an ongoing investigation as not all of the targets of this investigation will be searched at this
tirne. Based upon my‘training and experience, Ihave learned that criminals actively search online for

criminal affidavits and search warrants via the Internet, and disseminate them to other criminals as they

///
///
///
///
///
///
///
///
///
///
///

25

` AFFiDAviT

 

 

lO
y ll
l2
13

15
` 16
17
18
» 19
20
21
22
23
24
25
26
27
28

 

Case 2:19-mj-OOO45-DB Document 6 Filed 03/25/19 Page 27 of 36

deem appropriate, i.e., post them publicly online. Premature disclosure of the contents of this affidavit
and related documents may have a significant and negative impact on the continuing investigation and .

may severely jeopardize its effectiveness '

I swear under the penalty of perjury under the laws of the United States of America that the

foregoing is true and correct to my information and belief.

Res`pectfully submitted,

§tacy Landrus

Special Agent
Federal Bureau of lnvestigation

Subscribed and sworn to before me on: g "o? l ” t 2

»

The Honorable Deborah L. Barnes
UNITED STATES MAGISTRATE JUDGE

Approved‘a/s to form bM SI-IE,A J. KENNY

26

 

AFFIDAVIT

 

 

 

Case 2:19-mj-OOO45-DB Document 6 Filed 03/25/19 Page 28 of 36

ATTACHN[ENT A-l
The place to be searched

Sacrarnento, CA, further described as a

 

The property to be searched is
single story residence, painted light tan with white trim. The residence has an attached, two-car
garage and a short chainlink fence and gate across the front property liire. Below is a photograph

taken from Google.

 

The search of the aforementioned premises shall include:

. ANY AND ALL attachments, attics, basements, garages, safes, carpo`rts, outbuildings,
appurtenances thereto, and all other areas within the curtilage, and shall include any and all

digital devices found at the premises

 

 

Case 2:19-mj-OOO45-DB Document 6 Filed 03/25/19` Page 29 of 36

ATTACHN[ENT A-Z
T he person to be searched

The Person of DARNELL RAY OWENS, further described as a black male, 5 ’5” tall,
150 pounds, with brown hair and brown eyes and California Driver’s License
g Below is a picture from his California Driver’s License.

.n

 
  

 

SlGNATURE:

 

The search of the aforementioned person shall include:

ANY AND ALL.clothing, and personal belongings including backpacks, wallets, briefcasesand
bags that are within DARNELL RAY OWENS’s immediate vicinity and control at the location
Where the search warrant is executed, and shall include any and all digital devices found therein

' or thereon

 

 

Case 2:19-mj-OOO45-DB Document 6 Filed 03/25/19 Page 36 of 36

ATTACHMENT B
1. All records relating to violations of 18 U.S.C. § 876(0) - Mailing Interstate l

Threats, and 18 U.S.C. § 1038(a) - Hoaxes Involving Biological Weapons, those violations
involving DARNELL RAY OWENS and`occurring after February 2018, including:

a. All stamps, postage, envelopes, or other instrumentalities of sending letters,

parcels, or other items through the United States Postal Service or other carriers

b. All receipts for the purchase of stamps, postage, ‘envelopes, or other

instrumentalities of mailing letters, parcels, or items.
c. All flour, baking soda, talc or other White powder substances

d. All receipts for the purchase of flour, baking soda, or other white powder

substances

e. Records and information relating to the following individuals, entities, or

organizations, including the addresses for associated With such individuals,

entities, or organizations:

 

 

 

Case 2:19-mj-OOO45-DB Document 6 Filed 03/25/19 `Page 31 of 36

 

 

 

 

Case 2:19-mj-OOO45-DB Document 6 Filed 03/25/19 Page 32 of 36

 

 

 

Case 2:19-mj-OOO45-DB Document 6 Filed 03/25/19 Page 33 of 36

 

f. Records and information relating to or referencing a credit card number or

   

account ending 6649 in the name of l

g. Records and information relating to Sacramento City College student #

 

h. Records and information relating to communications with 1nternet Protocol

 

2. ' F or any computer or storage medium whose seizure is- otherwise authorized by
this warrant, and any computer or storage medium that contains or in which is stored records or

information that is otherwise called for by this warrant (hereinafter, “COMPUTER”):

 

 

 

Case 2:19-mj-OOO45-DB Document 6 Filed 03/25/19 Page 34 of 36

a. evidence of who used, owned, or controlled the COMPUTER at the time the
things described in this warrant were created, edited, or deleted, such as logs,
registry entiies, configuration files, saved usemames and passwords, documents,

n browsing history, user profiles, email, email contacts, “chat,” instant messaging

logs, photographs, and correspondence;

b. evidence of software that would allow others to control the COMPUTER, such as
viruses, Troj an horses, and other forms of malicious soitware, as well as evidence

of the presence or absence of security software designed to detect malicious

software;
c. evidence of the lack of such malicious software;

d. evidence indicating how and when the computer was accessed or used to
determine the chronological context of computer access, use, and events relating

`to crime under investigation and to the computer user;

e. evidence indicating the computer user’s state of mind as it relates to the crime _

under investigation;

f. evidence of the attachment to the COMPUTER of other storage devices or»similar

containers for electronic evidence;

g. evidence of counter-forensic programs (and associated data) that are designed to

eliminate data from the COMPUTER;

h. evidence of the times the COMPUTER was used;

 

 

Case 2:19-mj-OOO45-DB Document_ 6, Filed 03/25/19 Page 35 of 36

i. passwords, encryption keys,` and other access devices that may be necessary to

\

access the COM~PUTER;

j. documentation and manuals that may be necessary to access the COMPUTER or

to conduct a forensic examination of the COMPUTER;1

k. records of or information about 1nternet Protocol addresses used by the

cor/rPUrER; -

1. records of or information about the COMPUTER’s 1nternet activity, including
firewall logs, caches, browser history and cookies, “bool<marked” or “favorite”
web pages, search terms that the user entered into any 1nternet search engine, and

records of user-typed web addresses;

k m. contextual information necessary to understand the evidence described in this

attachment

3. Routers, modems, and network equipmentused to connect computers to the.

lnternet.'

As used above, the terms “records” and “information” includes all forms of creation or
storage, including any form of computer or electronic storage (such as hard disks or other media
that can store data); any handmade form (su'ch as writing); any mechanical form (such as printing

or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,

videotapes, motion pictures, or photocopies).

 

 

Case 2:19-mj-OOO45-DB Document 6 Filed 03/25/19 Pag_e 36 of 36

The term “computer” includes all types of electi'onic, magnetic, optical, electrochemical,
or other high-speed data processing devices performing logical, arithmetic, or storage functions,
including desktop computers, notebook computers, mobile phones, tablets, server computers, and
network hardware

The'term “storage medium” includes any physical object upon which computer data can

be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMS, and

other magnetic or optical media.

 

